DETAILED ACTION
Status of Claims:
Claims 1, 2, 5, and 7-10are pending.
Claims 1, 2, 5, and 7-10 are amended.
Claims 3, 4, and 6 are canceled.
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/29/2021, with respect to the rejection(s) of claim(s) 1, 2, 5 an d7-10 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burke and Kumar in view of Baker et al (USPN 5,389,126). The applicant argues that Burke and Kumar alone and as previously modified do not disclose a batch stripping process. This argument is persuasive, however Baker teaches batch stripping of ammonia (see abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke (US 2005/0139546) in view of Baker et al (USPN 5,389,126).

Regarding Claim 1:
	Burke teaches the process for purification of waste from zootechnical sources, organic fraction of municipal solid waste (OFMSW) treatment plants, food companies or landfill leachate, comprises the steps of: a) performing digestion (anaerobically digesting liquid) on the 
	Burke does not teach that step c) is carried out in a single batch tank for about 6 to about 9 hours with an insufflation of air at a flow rate of about 800 to about 900 m3/h.
	Baker teaches stripping a liquid part to remove ammonia, wherein the stripping is carrier out in a single batch tank (see col. 3 lines 23-33). Baker further teaches that the processing time can be adjusted in order to reach the desired degree of component removal (see col. 4 lines 56-63) and specifically teaches a batch time up to 5 hours (300 minutes) (see col. 9 lines 32-35). Given that batch time is a result effective variable determining the degree of removal it would have been obvious to one skilled in the art to adjust the batch time to about 6 to 9 hours in order to optimize the removal of ammonia from the liquid. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 3/hr. Additionally given that the air flow rate is determined by the liquid flow rate it would have been obvious to one skilled in the art to adjust the air flow rate based on the liquid flow rate. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.).
	Burke and Baker are analogous inventions in the art of ammonia removal from waste. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the ammonia stripper of Burke with the batch stripper of Baker because batch stripping allows the process time to be controlled and allows more flexibility dependent on the concentrations being treated (see Baker col. 4 lines 10-63).


	Burke teaches the process of claim 1, further comprising employing cogeneration using the biogas of step s. (methane from digestion is burned) (see para. 0007).

Regarding Claim 9:
	Burke teaches the process of claim 8, wherein decaying heat coming from step e) is used in step c) (heat from the power generation equipment is used as the heated stripping gas) (see para. 0017, 0023).

Claim(s) 1, 2,  7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al (USPN 2014/0263100) view of Baker et al (USPN 5,389,126).

Regarding Claim 1:
	Kumar teaches the process for purification of waste from zootechnical sources, organic fraction of municipal solid waste (OFMSW) treatment plants, food companies or landfill leachate, comprises the steps of: a) performing digestion (anaerobic digester 14) (see para. 0012), b) separating solids from liquid part (separation stages) (see para. 0015), c) stripping (ammonia stripper 34) (see para. 0018), d) absorbing ammonia (scrubbing unit 38) (see para. 0019), and e) employing cogeneration (combined heat and power unit) (see para. 0023), wherein sodium hydrate or calcium hydrate is not used in step c) (no sodium or calcium hydrate is disclosed), wherein step c) is carried out at a temperature of about 55- 65 C (60 to 80 C is about 55 to 65) (see para. 0018).

	Baker teaches stripping a liquid part to remove ammonia, wherein the stripping is carrier out in a single batch tank (see col. 3 lines 23-33). Baker further teaches that the processing time can be adjusted in order to reach the desired degree of component removal (see col. 4 lines 56-63) and specifically teaches a batch time up to 5 hours (300 minutes) (see col. 9 lines 32-35). Given that batch time is a result effective variable determining the degree of removal it would have been obvious to one skilled in the art to adjust the batch time to about 6 to 9 hours in order to optimize the removal of ammonia from the liquid. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.). Baker teaches that the air flow rate should be ten to twenty times larger than the liquid flow rate (see col. 9 lines 30-35), specifically teaching an air flow rate of 250 scfm (about 425 m3/hr) (see col. 15 lines 42).  Given that the flow rate is a result effective variable determining the process time (see col. 9 lines 30-32) it would have been obvious to one skilled in the art to adjust the insufflation of air flow rate and use a flow rate of about 800 to 900 m3/hr. Additionally given that the air flow rate is determined by the liquid flow rate it would have been obvious to one skilled in the art to adjust the air flow rate based on the liquid flow rate. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 
	Kumar and Baker are analogous inventions in the art of ammonia removal from waste. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the ammonia stripper of Kumar with the batch stripper of Baker because batch stripping allows the process time to be controlled and allows more flexibility dependent on the concentrations being treated (see Baker col. 4 lines 10-63).

Regarding Claim 2:
	Kumar teaches the process of claim 1, wherein step b) comprises a step bl), whereby a portion of solids with dimensions larger than 250 - 300 µm is removed (larger than 400-1000 microns is larger than 300 µm), and a step b2), carried out on a liquid part decaying from step bI) (see par. 0015-0016)
	Kumar dose not explicitly teach the size of the particles removed in the second solid removal step. Kumar teaches that the second step removes solids not removed in the first step (see para. 0016) therefore the size of the solids removed is inherently smaller than that in the first step. Therefore it would have been obvious to one skilled in the art to adjust the size of the particles removed in the second step and remove of solids with dimensions larger than 50 - 100 µm. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 

Regarding Claim 7:
	Kumar teaches the process of claim I, wherein step d) comprises washing the aeriform product with an acid solution (sulfuric acid) in a filling column (scrubber) (see para. 0019, 0020).

Regarding Claim 8:
	Kumar teaches the process of claim 1, further comprising employing cogeneration using the biogas of step a) (burning the biogas) (see para, 0023).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (USPN 2014/0263100) and Baker et al (USPN 5,389,126) as applied to claim 1 above, and further in view of Burke (US 2008/0302722).

Regarding Claim 5:

	Kumar is silent as to the pressure of step c).
	Burke teaches operating an ammonia stripper (step c) wherein air is blown at a pressure of about 300 mbar (0.5 bar is about 300 mbar) (see para. 0018).
	Kumar and Burke are analogous inventions in the art of ammonia stripping. It would have been obvious to one skilled in the art before the effective filing date of the invention to adjust the pressure of the air in Kumar to about 300 mbar, as disclosed by Burke because operating at a low pressure improves the economics of ammonia removal (see Burke para. 0013).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (USPN 2014/0263100) and Baker et al (USPN 5,389,126) as applied to claim 1 above, and further in view of Bonde (US 2006/0006055)

Regarding Claim 10:
	Kumar teaches the wastewater treatment plant for carrying out the process of claim 1, comprises: a digester (anaerobic digester 14) (see para. 0012), one or more solid/liquid separators (separation device 20) (see para. 0015), a tank for dosing the liquid (second solid-liquid separator 24) (see para. 0016), one or more stripping tanks (stripper 34) (see para. 0018), a device for blowing air into the stripping tank or tanks (low pressure air is bubbled into the stripper) (see para. 0018), an absorption column (scrubber) for ammonia (scrubbing unit 38) (see para. 0019), and device for cogeneration (combined heat and power unit) (see para. 0032).

	Bonde teaches an ammonia stripper and cogeneration device (see abstract). Bonde further teaches that a compressor can be used to move gas streams (see para. 0185, 0192) and the use of a thermal motor for cogeneration (motor for heat and electricity) (see fig. 7, para. 0042).
	Kumar and Bonde are analogous inventions in the art of ammonia stripping and cogeneration. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified air moving device of Kumar with a compressor of Bonde because it is the simple substitution of one air moving device with another air moving device, obviously resulting in air being bubbled through the stripper. It would have also been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified heat and energy unit of Kumar with the thermal motor or Bonde because it is the simple substitution of one know energy device for burning biogas with another energy device for burning biogas, obviously resulting in the generation of heat and energy with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        1/20/2022